DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because there appears to be a typographical error regarding “the arm is sized such that extension of the arm is in a direction parallel to movement of the rack corresponds to the amount of the liquid drug being expelled”. Some words appear to be missing from the claim language. It appears that this should be corrected to “the arm is sized such that extension of the arm is in a direction parallel to movement of the rack and corresponds to the amount of the liquid drug being expelled.” Appropriate correction is required.
Claim 3 is objected to because there appears to be a typographical error regarding “the arm has a length enabling the amount of the liquid drug expelled by the plunger a desired amount of the liquid drug to be when a corresponding amount of the length of the arm is extended.” Some words appear to be missing from the claim language. It appears that this should be corrected to “the arm has a length enabling the amount of the liquid drug expelled by the plunger to be a desired amount of the liquid drug
Claim 8 is objected to because there appears to be a typographical error regarding “a controller couple to the power source” in line 2 as opposed to “a controller coupled to the power source”. Appropriate correction is required.
Claim 10 is objected to because there appears to be a typographical error regarding “a first pos” in line 3 as opposed to “a first position”. Appropriate correction is required.
Claim 15 is objected to because there is a lack of antecedent basis for “the other dose of the liquid drug” in lines 2-3. Claim 10, from which claim 15 depends, introduces “another dose of the liquid drug” in line 10. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulhauser et al. (US 2008/0070187).
Regarding claim 1, Mulhauser teaches an on-body drug delivery system (dispenser 5), comprising: a reservoir (cartridge 30) configured to contain a liquid drug (dental composition material 38); a plunger (piston 31) configured to seal an end of the reservoir (Figure 6a); a rack (rack system 21 having plurality of racks 22) having a plurality of teeth (teeth 23) and coupled to the plunger (Figure 6b), wherein the rack is configured to move the plunger within the reservoir (“As racks 22 advance, end 22a of rack 22 engages and advances piston 31 into lumen 32 of cartridge 30” [0026]); an arm (wedge 41) having a pawl (drive spring 25) configured to engage the rack (“drive spring 25 engages a first tooth 23' on a first rack 22 and a corresponding first tooth 23' on a second rack 22, with both racks being of substantially identical tooth construction.” [0026]); and a power source (button 40, noted that the broadest reasonable interpretation of “power source” can include a mechanical system, see paragraph [0032] of the present application; and the button 40 is a source of motion/power for the wedge 41) configured to extend and retract the arm, wherein extending the arm causes the plunger to expel an amount of the liquid drug (“When a user depresses dispensing button system 40, a wedge portion 41 of button system 40 moves toward cartridge 30 and depresses the top of drive spring 25, changing the geometry of drive spring 25 as shown in FIGS. 6c, 6d, and 6e, thereby causing the front portion of drive spring 25 to move against tooth 23', and pushing both the first and second racks 22 to advance the distance between a first tooth 23' and the next tooth 23'' on the rack system 21. As racks 22 advance, end 22a of rack 22 engages and advances piston 31 into lumen 32 of cartridge 30 and causes a precise amount of component of dental composition material 38 to be dispensed out of opposite end 34 of lumen 32… Upon release of button 40, wedge portion 41 retreats backwards away from cartridge 30, allowing drive spring 25 to disengage from tooth 23', and consequently to engage tooth 23’’” [0026]).

Regarding claim 2, Mulhauser teaches the system of claim 1, wherein the arm is sized such that extension of the arm (wedge 41) is in a direction parallel to movement of the rack corresponds to the amount of the liquid drug being expelled (“When a user depresses dispensing button system 40, a wedge portion 41 of button system 40 moves toward cartridge 30 and depresses the top of drive spring 25, changing the geometry of drive spring 25 as shown in FIGS. 6c, 6d, and 6e, thereby causing the front portion of drive spring 25 to move against tooth 23', and pushing both the first and second racks 22 to advance the distance between a first tooth 23' and the next tooth 23'' on the rack system 21. As racks 22 advance, end 22a of rack 22 engages and advances piston 31 into lumen 32 of cartridge 30 and causes a precise amount of component of dental composition material 38 to be dispensed out of opposite end 34 of lumen 32’’ [0026]).
Regarding claim 3, Mulhauser teaches the system of claim 1, wherein the arm (wedge 41) has a length enabling the amount of the liquid drug expelled by the plunger a desired amount of the liquid drug to be when a corresponding amount of the length of the arm is extended (“When a user depresses dispensing button system 40, a wedge portion 41 of button system 40 moves toward cartridge 30 and depresses the top of drive spring 25, changing the geometry of drive spring 25 as shown in FIGS. 6c, 6d, and 6e, thereby causing the front portion of drive spring 25 to move against tooth 23', and pushing both the first and second racks 22 to advance the distance between a first tooth 23' and the next tooth 23'' on the rack system 21. As racks 22 advance, end 22a of rack 22 engages and advances piston 31 into lumen 32 of cartridge 30 and causes a precise amount of component of dental composition material 38 to be dispensed out of opposite end 34 of lumen 32.” [0026]; Figures 6a-6d).

Regarding claim 4, Mulhauser teaches the system of claim 1, wherein the power source (button 40) is operable to move the arm backward in a direction away from the plunger (piston 31; “Upon release of button 40, wedge portion 41 retreats backwards away from cartridge 30, allowing drive spring 25 to disengage from tooth 23', and consequently to engage tooth 23’’ [0026]).” [0026]).

Regarding claim 5, Mulhauser teaches the system of claim 4, wherein the pawl (drive spring 25) is configured to: disengage the rack when the arm (wedge 41) is moved backward (“Upon release of button 40, wedge portion 41 retreats backwards away from cartridge 30, allowing drive spring 25 to disengage from tooth 23', and consequently to engage tooth 23'' and further allowing drive spring 25 and pawl spring 26 to reassume their respective” [0026]).

Regarding claim 6, Mulhauser teaches the system of claim 1, wherein the pawl (drive spring 25) is configured to: rotate away from when the rack when the arm (wedge 41) is moved (“Upon release of button 40, wedge portion 41 retreats backwards away from cartridge 30, allowing drive spring 25 to disengage from tooth 23', and consequently to engage tooth 23'' and further allowing drive spring 25 and pawl spring 26 to reassume their respective geometries shown in FIG. 6c, but with their respective ends now engaging teeth 23'' and 24'' on rack 22.” [0026], wherein the drive spring 25 rotates away from the rack as it changes geometries).

Regarding claim 7, Mulhauser teaches the system of claim 1, wherein the plunger (piston 31) is configured to expel a portion of a liquid drug stored in the reservoir when moved in a linear direction (“As racks 22 advance, end 22a of rack 22 engages and advances piston 31 into lumen 32 of cartridge 30 and causes a precise amount of component of dental composition material 38 to be dispensed out of opposite end 34 of lumen 32.” [0026]).

Regarding claim 10, Mulhauser teaches a method, comprising: extending an arm (wedge 41) coupled to pawl (drive spring 25 and pawl spring 26; Figures 6a-6e) that is engaged with a rack (rack system 21 having plurality of racks 22) in a first direction (Figure 6a), wherein the arm is driven from a first pos [position] from an initial position to a final position; in response to extending the arm, expelling a dose of a liquid drug (dental composition material 38) from a drug container (cartridge 30) by a plunger (piston 31) coupled to the rack (“When a user depresses dispensing button system 40, a wedge portion 41 of button system 40 moves toward cartridge 30 and depresses the top of drive spring 25, changing the geometry of drive spring 25 as shown in FIGS. 6c, 6d, and 6e, thereby causing the front portion of drive spring 25 to move against tooth 23', and pushing both the first and second racks 22 to advance the distance between a first tooth 23' and the next tooth 23'' on the rack system 21. As racks 22 advance, end 22a of rack 22 engages and advances piston 31 into lumen 32 of cartridge 30 and causes a precise amount of component of dental composition material 38 to be dispensed out of opposite end 34 of lumen 32” [0026]); retracting the arm in a second direction, opposite the first direction; in response to retracting the arm in the second direction, disengaging the pawl from the rack; and stopping retracting of the arm in the second direction upon return to the initial position in preparation for expelling another dose of the liquid drug (“Upon release of button 40, wedge portion 41 retreats backwards away from cartridge 30, allowing drive spring 25 to disengage from tooth 23', and consequently to engage tooth 23'' and further allowing drive spring 25 and pawl spring 26 to reassume their respective geometries shown in FIG. 6c, but with their respective ends now engaging teeth 23'' and 24'' on rack 22. As the rack system 21 advances, pawl spring 26 constrains the rack 22 in its forward achieved position and holds the rack 22 in position to be reengaged upon the next depression of button system 40.” [0026]).

Regarding claim 11, Mulhauser teaches the method of claim 10, further comprising: re-engaging the rack by the pawl when the arm stops retracting in the second direction (“Upon release of button 40, wedge portion 41 retreats backwards away from cartridge 30, allowing drive spring 25 to disengage from tooth 23', and consequently to engage tooth 23'' and further allowing drive spring 25 and pawl spring 26 to reassume their respective geometries shown in FIG. 6c, but with their respective ends now engaging teeth 23'' and 24'' on rack 22.” [0026]).

Regarding claim 12, Mulhauser teaches the method of claim 11, wherein disengaging the pawl from the rack comprises: rotating an end of the pawl (“drive spring 25 may have a curved end as shown in FIGS. 6a-6d” [0026]) to disengage the pawl from a tooth on the rack (“Upon release of button 40, wedge portion 41 retreats backwards away from cartridge 30, allowing drive spring 25 to disengage from tooth 23', and consequently to engage tooth 23'' and further allowing drive spring 25 and pawl spring 26 to reassume their respective geometries shown in FIG. 6c, but with their respective ends now engaging teeth 23'' and 24'' on rack 22.” [0026], wherein the drive spring 25 rotates as it changes geometries).

Regarding claim 13, Mulhauser teaches the method of claim 10, wherein extending the arm (wedge 41) in the first direction further comprises: advancing the plunger toward an end of the drug container (Figure 6b; “When a user depresses dispensing button system 40, a wedge portion 41 of button system 40 moves toward cartridge 30 and depresses the top of drive spring 25, changing the geometry of drive spring 25 as shown in FIGS. 6c, 6d, and 6e, thereby causing the front portion of drive spring 25 to move against tooth 23', and pushing both the first and second racks 22 to advance the distance between a first tooth 23' and the next tooth 23'' on the rack system 21. As racks 22 advance, end 22a of rack 22 engages and advances piston 31 into lumen 32 of cartridge 30 and causes a precise amount of component of dental composition material 38 to be dispensed out of opposite end 34 of lumen 32” [0026]).

Regarding claim 14, Mulhauser teaches the method of claim 10, further comprising: activating a power source (button 40, noted that the broadest reasonable interpretation of “power source” can include a mechanical system, see paragraph [0032] of the present application; and the button 40 is a source of motion/power for the wedge 41) coupled to the arm (wedge 41) to deliver the dose of the liquid drug by causing the power source to extend the arm (“When a user depresses dispensing button system 40, a wedge portion 41 of button system 40 moves toward cartridge 30 and depresses the top of drive spring 25, changing the geometry of drive spring 25 as shown in FIGS. 6c, 6d, and 6e, thereby causing the front portion of drive spring 25 to move against tooth 23', and pushing both the first and second racks 22 to advance the distance between a first tooth 23' and the next tooth 23'' on the rack system 21. As racks 22 advance, end 22a of rack 22 engages and advances piston 31 into lumen 32 of cartridge 30 and causes a precise amount of component of dental composition material 38 to be dispensed out of opposite end 34 of lumen 32” [0026]).

Regarding 15, Mulhauser teaches the method of claim 14, further comprising: after returning to the initial position, reactivating the power source (button 40) to a deliver the other dose of the liquid drug by causing the power source to extend the arm (“Upon release of button 40, wedge portion 41 retreats backwards away from cartridge 30, allowing drive spring 25 to disengage from tooth 23', and consequently to engage tooth 23'' and further allowing drive spring 25 and pawl spring 26 to reassume their respective geometries shown in FIG. 6c, but with their respective ends now engaging teeth 23'' and 24'' on rack 22. As the rack system 21 advances, pawl spring 26 constrains the rack 22 in its forward achieved position and holds the rack 22 in position to be reengaged upon the next depression of button system 40” [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mulhauser et al. (US 2008/0070187) in view of Jeffrey (US 2002/0029018).
Regarding claims 8-9, Mulhauser teaches the system of claim 1. Mulhauser fails to explicitly teach a controller couple to the power source, wherein the controller is operable to control the power source; and wherein the controller is further operable to: track movement of the arm; and maintain a count of a number of times the arm is moved to expel the liquid drug. Jeffrey teaches an on-body drug delivery system (user-wearable device 10) comprising a reservoir (cartridge 120); a plunger (piston 125), a rack having a plurality of teeth (rack of ratchet-tooth 143); an arm (154) having a pawl (pawl 153) configure to engage the rack (“The piston-rod 140 has a lengthwise row or rack of ratchet-tooth 143 to cooperate with pawl 153 on arm 154 extending from end-flanging 155 of the pawl carrier 150.” [0033]); and a power source (solenoid 110 powered by battery 170); and a controller (control electronics 180) couple to the power source, wherein the controller is operable to control the power source; and wherein the controller is further operable to: track movement of the arm; and maintain a count of a number of times the arm is moved to expel the liquid drug (“The core 112 of the solenoid 110 engages the pawl carrier 150 in each drive pulse energisation of the coil 111, and drives the pawl carrier 150 with its pawl 153 by at least one pitch of the ratchet teeth 143. The piston-rod 150 is correspondingly moved and latched at 158/9. The pawl carrier 150 is returned by the spring 156 at the end of each energisation pulse for the solenoid coil 111.” [0036]; “Control electronics 180, see FIG. 4, is much simpler than microprocessor-type precision-geared motor control hitherto. In operation, a counter 181 serves to count the number of incremental movements of the cartridge piston 125 corresponding to successful operations of the solenoid 110. Energisation pulses to the solenoid 110 come from a clock source 182, which may be a standard clock/watch quartz crystal chip, through dose-interval selection circuitry 183 set according to requirements of successive dosing of a patient” [0038]). Before the effective filing date of the claimed invention, it would have been obvious to modify the drug delivery system of Mulhauser to include a controller operable to control the power source, track movement of the arm, and maintain a count of a number of times the arm is moved to expel the liquid drug based on the teachings of Jeffrey to allow for automatic successive dosing of a patient that can be set differently for each individual patient (Jeffrey [0038]) and to automatically and accurately track the number of doses delivered and number of doses remaining in the reservoir (Jeffrey [0042]). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783